DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12-23 and 33-42 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (10,161,149) in view of Gillebaard (5,083,327).
Liu discloses a bracket for supporting a pool liner to form a framed pool, the bracket comprising: an upper frame including a plurality of first supporting tubes 2; a plurality of second supporting tubes 1 coupled to the upper frame for vertically supporting the upper frame; and a plurality of connectors 3 coupling the plurality of first supporting tubes 2 to one another to form the upper frame and also coupling the plurality of second supporting tubes to the upper frame. Liu does not specifically 
Regarding claims 2, 23, each connector 3 of the plurality of connectors has a T-shape and includes a pair of first tubular parts and a second tubular part with the second tubular part being transverse to the pair of first tubular parts; wherein the pair of first tubular parts and the second tubular part are in sealing engagement with a pair of first supporting tubes of the plurality of first supporting tubes and a second supporting tube of the plurality of the second supporting tubes, respectively.
Regarding claims 12, 33, a pad is connected to a lower end of said plurality of second supporting tubes.
Regarding claims 13, 22, a framed pool assembly comprises: a bracket; and a pool liner supported by the bracket; wherein the bracket includes: an upper frame including a plurality of first supporting tubes 2; a plurality of second supporting tubes 1 coupled to the upper frame for vertically supporting the upper frame; and Attorney Docket No. 81610.00804 15a plurality of connectors 2, each connector of said plurality of connectors having a T-shape, coupling adjacent pairs of the first supporting tubes 1 of the plurality of first supporting tubes to 
Regarding claims 17, 33, 38, a reinforcing band 6 is extending about an outer surface of the pool wall and the plurality of second supporting tubes.
Regarding claims 18, 39, the framed pool assembly includes a plurality of fixing patches, located about the outer surface of the pool wall and circumferentially spaced apart from one another, disposed over the reinforcing band and attached to the outer surface of the pool wall.
Regarding claim 34, the pool wall has a perimeter less than or equal to a perimeter of the upper frame whereby, in response to filling the pool liner with water, 
Regarding claims 14-16, 35-37 Liu does not specifically disclose a ratio of the perimeter of the pool wall to the perimeter of the upper frame ranges from 0.5 to 1, 0.8 to 1 or 0.9 to 1. It would have been obvious to one of ordinary skill in the art to select a ratio within a certain range to best fit a pool design and to optimize the performance.  See In re Aller, 105 USPQ 233, using the optimum or workable ranges involves only routine skill in the art. 
Regarding claims 19-21, 40-42, Liu does not specifically disclose the perimeter of the upper frame of the pool wall or the pool wall ranging from 5000mm to 30,000mm or a difference between the perimeter of the upper frame and the perimeter of the pool wall ranging from 0 to 10,000mm. It would have been obvious to one of ordinary skill in the art to select the perimeter of the upper frame or the pool wall within a certain range to best fit a pool design and to optimize the performance.  See In re Aller, 105 USPQ 233, using the optimum or workable ranges involves only routine skill in the art. 
Claims 10-11, 27-29, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (10,161,149) in view of Gillebaard (5,083,327) and further in view of Kuwata (D355,589).
Liu does not disclose the second tubular part of the T-shaped connection includes projections on the inner wall of the tubular part. Attention is directed to Kuwata which teaches a T-shaped connector having projections on the inner walls of the tubular parts. Therefore, it would have been obvious to one of skill in the art to employ .
Claims are rejected under 35 U.S.C. 103 as being unpatentable over Liu (10,161,149).
Allowable Subject Matter
Claims 3-9, 24-26, 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed on 03/29/2021 with respect to claims 1-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUYEN D. LE
Primary Examiner
Art Unit 3754



/HUYEN D LE/           Primary Examiner, Art Unit 3754